DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on October 9, 2020 have been entered.
Claims 1, 4-6, 9, 11, 12, 13, and 15-20 have been amended.
	Claim 10 has been cancelled.
	Claims 21 has been added.
The previously raised rejection Claim Objections has been withdrawn for claims 4 and 5 in light of the amendment submitted by Applicant on October 9, 2020.
The previously raised rejection Double Patenting has been withdrawn in light of the Electronic Terminal Disclaimer submitted by Applicant on October 9, 2020.


      Response to Arguments
Applicant’s arguments filed on October 9, 2020 have been fully considered but are not persuasive.  
Applicant’s argument:
With regard to the §102(a)(1) and §103 rejections, Applicant traverses and submits that the cited references fail to disclose all of the features of the claims as previously presented. 1815-5Notwithstanding this traversal, Applicant has chosen to amend the independent claims solely in order to clarify the claimed subject matter.

Examiner’s response to the argument: 
The examiner respectfully disagrees, Guilaume teaches that the data could include a first and second predicate data (Parag. [0021] and Parag. [0035]; (The art teaches determining entry data for the at least one (i.e., more than one) profile entry (i.e., first and second entries are determined) based at least in part on the extracted feature, which is extracted from the sensor 
Therefore, based on the broadest reasonable interpretation of the claim language, the examiner interprets at least one profile entry (i.e., more than one entry) as equivalent to the first and second predicate data. 
Guilaume teaches transmiting a first and a second portions of the received sensor data and the first and the second computed predicate data to a first and a second third party application (Parag. [0023], Parag. [0281-0282], and Fig. 34; (The art teaches transmitting the exchangeable profile to a third party, which is represented by an application running on a service provider server. The art also teaches establishing a value for a profile entry, and transmitting to third party A (i.e., first third party) and third party B (i.e., second third party) exchangeable profiles extraction A (i.e., first portion) and B (i.e., second portion), respectively))


















Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 6-9, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Guilaume et al. (Pub. No. US 2016/0277528), hereinafter Guilaume, in view of Guha et al. (Pub. No. US 2012/0311035), hereinafter Guha.

Claim 1. 	Guilaume discloses an apparatus comprising: 
at least one processing device comprising a processor coupled to a memory (Parag. [0035]; (The art teaches a server for constructing a user profile having a processor implementing a profile module configured to determine at least one profile entry that depends at least in part on an extracted feature));  
said at least one processing device being configured: 
to receive sensor data from one or more nodes of a node network (Parag. [0035]; (The art teaches that the server obtains sensor data from a device (i.e., node) with an integrated sensory assembly operated according to a first sensor));  
to compute first and second predicate data based at least in part on the received sensor data (Parag. [0021] and Parag. [0035]; (The art teaches determining entry data for the at least one (i.e., more than one) profile entry (i.e., first and second entries are determined) based at least in part on the extracted feature, which is extracted from the sensor data obtained, and generate the profile entry to the user profile incorporating the determined entry data. The art also teaches that an exchangeable profile is generated that includes the at least one transformed profile entry));  
		to transmit at least a first portion of the received sensor data and the first computed predicate data to a first third party application (Parag. [0023], Parag. [0281-0283], and Fig. 34; (The art teaches transmitting the exchangeable profile to a third party, which is represented by an application running on a service provider server. The art also teaches establishing a value for a profile entry, and transmitting to third party A (i.e., first third party) and third party B exchangeable profiles extraction A (i.e., first portion) and B, respectively)); 
		to transmit at least a second portion of the received sensor data and the second computed predicate data to a second third party application (Parag. [0023], Parag. [0281-0282], and Fig. 34; (The art teaches transmitting the exchangeable profile to a third party, which is represented by an application running on a service provider server. The art also teaches establishing a value for a profile entry, and transmitting to third party A and third party B (i.e., second third party) exchangeable profiles extraction A and B (i.e., second portion), respectively));   
to receive additional data from at least one of the first and second third party applications responsive to at least one of the transmitted first and second portions of the received sensor data and at least one of the first and second computed predicate data (Parag. [0023], Parag. [0117], and Parag. [0281-0283]; (The art teaches transmitting the exchangeable profile to a third party and receive compensation (i.e., discounts, benefits, offers, etc.,) in return (i.e., receiving additional data from the third party))); 
to generate a control signal based at least in part on the received sensor data, at least one of the first and second computed predicate data, and the received additional data from said at least one of the first and second third party applications (Parag. [0023], Parag. [0035], Parag. [0102], and Parag. [0104-0105]; (The art teaches that the server receives sensor data from the user; and the generated or updated profile information (i.e., profile entry based on sensor data and the compensation from the third party) is transmitted to the user. The third party provides the user with compensation based on the profile information provided by the service provide (server); (i.e., after generating the profile information with the additional data from the third party, such as offers and discounts, it is transmitted to the user (user associated with the profile); a transmission command (control signal) is generated to be directed to a particular node, as consistent with the applicant’s definition))); and  
to transmit the control signal to at least one of the nodes of the node network (Parag. [0023], Parag. [0035], and Parag. [0104-0105]; (The art teaches that the server receives sensor data from the user; and the generated or updated profile information (i.e., profile entry based on sensor data and the compensation from the third party) is transmitted to the user (i.e., node) (i.e., after generating the profile information with the additional data from the third party, such as offers and discounts, it is transmitted to the user (user associated with the profile); transmitting the generated command (control signal) to a particular node, as consistent with the applicant’s definition)));  
		wherein the first and second computed predicate data are associated with respective first and second pseudonyms (Parag. [0017], Parag. [0023], Parag. [0099], Parag. [00132], Parag. [0160], Parag. [0166], Parag. [0281-0282], and Fig. 34; (The art teaches determining profile entries that depend on the extracted and determining entry data to be incorporated with profile entries when constructing the user profile. The art teaches transmitting the exchangeable profile to a third party, which is represented by an application running on a service provider server. The art also teaches establishing a value for a profile entry, and transmitting to third party A (i.e., first third party) and third party B (i.e., second third party) exchangeable profiles extraction A (i.e., first portion) and B (i.e., second portion), respectively. The art also teaches that the user stays anonymous (i.e., anonymous user ID) to the SP, which means that the sensor data should be anonymized or depersonalized (e.g. by associating the sensor data to an alternate identity of the real user). When the profile is constructed, the anonymization is done on an entry level (i.e., first and second entries))).   
		Guilaume doesn’t explicitly disclose wherein the first and second computed predicate data are associated with respective first and second pseudonyms configured to prevent the first and second third party applications from combining the first and second portions of the sensor data to obtain designated information that a user has not permitted the first and second third party applications to access.
		However, Guha discloses that the first and second pseudonyms configured to prevent the first and second third party applications from combining the first and second portions of the sensor data to obtain designated information that a user has not permitted the first and second third party applications to access (Parag. [0035-0037]; (The art teaches that the combiner has access to pseudonyms and obscured user-attribute pairs, but is unable to ascertain the identity of the users or which user attributes are associated with a user.  Therefore, neither the matcher component 108 nor the combiner component 114 can individually learn which users are assigned which attributes)).
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Guilaume to incorporate the teaching of Guha. This would be convenient for performing attribute-based matching without allowing the service that performs the matching to learn of a link between an entity and an attribute (Parag. [0005]).

Claim 2. 	Guilaume in view of Guha discloses the apparatus of claim 1,
Guilaume further discloses wherein said at least one processing device comprises one or more servers coupled to the node network (Parag. [0035]; (The art teaches that the server obtains sensor data from a device (i.e., node) with an integrated sensory assembly operated according to a first sensor (i.e., the server is in connection with the node through a network))).  

Claim 3. 	Guilaume in view of Guha discloses the apparatus of claim 1, 
Guilaume further discloses wherein said at least one processing device implements a 20central authority of a trusted party responsible for configuration and management of the node network (Parag. [0102] and Parag. [0229]; (The art teaches that the service provider is the entity that controls and coordinates the service provided to the user. The art also teaches that the profile is managed as an asset where the privacy aspect and the value aspect should both be considered. The privacy and value aspect represent variables that are tuned and help to decide on .  

Claim 6. 	Guilaume in view of Guha discloses the apparatus of claim 1, 
Guilaume further discloses wherein at least one of the first and second third party application comprises one or more 30software programs of a third party service provider (Parag. [0282]; (The art teaches that the third party is represented by an application (i.e., software) running on a service provider server)).

Claim 7. 	Guilaume in view of Guha discloses the apparatus of claim 1, 
Guilaume further discloses wherein the node network comprises a sensor network that includes a set of sensor devices with at least one of the sensor devices being configured to generate the sensor data (Parag. [0008]; (The art teaches that a device (i.e., node) has an integrated sensor assembly including at least one sensor (i.e., plurality of sensors) with the user, operating the sensor assembly according to a first sensor configuration, obtaining sensor data from the sensor assembly)).  

Claim 8. 	Guilaume in view of Guha discloses the apparatus of claim 7, 
Guilaume further discloses wherein the sensor network is deployed in at least one of an interior space and an exterior space of a building or other structure (Parag. [0108] and Parag. [0127]; (The art teaches the sensor data are related to the user, and also to his or her environment (e.g., house). The sensor data is obtained by associating a device having an integrated sensor assembly including at least one sensor with the user. The sensor data is related to the user’s house such as room temperature, energy usage, and lights functioning)).   

Claim 9. 	Guilaume in view Guha discloses the apparatus of claim 1,
Guilaume further discloses wherein computing the first and second predicate data based at least in part on the 10received sensor data comprises computing the first and second predicate data in accordance with one or more user- specified policies relating to access by the first and second third party application to information including or derived from the sensor data (Parag. [0022], Parag. [0101], Parag. [0107], Parag. [0236], and Parag. [0281-0282]; .

Claim 11. 	Guilaume in view of Guha discloses the apparatus of claim 1, 
Guilaume further discloses wherein computing the first and second predicate data based at least in part on the received sensor data comprises associating the first and second computed predicate data with a pseudonym that prevent the first and second third party application from determining an identifier of a source of the corresponding 20sensor data (Parag. [0022], Parag. [0099], Parag. [0101], Parag. [0107], Parag. [0112], Parag. [0236], and Parag. [0281-282]; (The art teaches that the privacy data is a user setting for the at least one profile entry, a user setting for a plurality of profile entries or a user setting for the profile. the user can stay anonymous to the vendors (i.e., third parties). The art teaches the exchangeable profile entry obtained after the privacy filtering indicates the maximum detail that the user would like to be public and use for monetizing options; and this doesn’t mean that the entry is shared with providers (i.e., third parties) of monetizing options and other forms of compensation. The privacy details and granularity of the information revealed to the third party is deduced from analyzing the data and profiles of the user in relation to the products or similar products that the third party provides. The art also teaches that the user can stay anonymous to the SP (i.e., therefore, anonymous to the third party), and to be identified by a simple user ID or a user name (i.e., pseudonym), and if the user would like to stay anonymous, the SP must ensure that the user’s identity cannot be reconstructed based on the data the user provided. Further, the art teaches that the SP generate a sub-profile based on the principal or main profile, where the user remains unknown to the third party, and the third party has only has access to the relevant information that the user is willing to share)).
Claim 12. 	Guilaume in view of Guha discloses the apparatus of claim 1, 
Guilaume further discloses wherein computing the first and second predicate data based at least in part on the received sensor data further comprises computing the first and second predicate data in accordance with one or more compliance policies (Parag. [0022], Parag. [0101], Parag. [0107], and Parag. [0236]; (The art teaches that the privacy data is a user setting for the at least one profile entry, a user setting for a plurality of profile entries (i.e., first and second) or a user setting for the profile. The user can stay anonymous (i.e., policy) to the vendors (i.e., third parties). The art teaches the exchangeable profile entry obtained after the privacy filtering indicates the maximum detail that the user would like to be public and use for monetizing options; and this doesn’t mean that the entry is shared with providers (i.e., third parties) of monetizing options and other forms of compensation. The privacy details and granularity of the information revealed to the third party is deduced from analyzing the data and profiles of the user in relation to the products or similar products that the third party provides)).  

Claim 13. 	Guilaume in view of Guha discloses the apparatus of claim 1,  
Guilaume further discloses wherein computing the first and second predicate data based at least in part on the received sensor data comprises computing, from received sensor data that includes one or more explicit identifiers, anonymized predicate data that does not include the one or more explicit identifiers (Parag. [0022], Parag. [0099], Parag. [0101], Parag. [0107], Parag. [0112], and Parag. [0236]; (The art teaches that the privacy data is a user setting for the at least one profile entry, a user setting for a plurality of profile entries or a user setting for the profile. the user can stay anonymous to the vendors (i.e., third parties). The art teaches the exchangeable profile entry obtained after the privacy filtering indicates the maximum detail that the user would like to be public and use for monetizing options; and this doesn’t mean that the entry is shared with providers (i.e., third parties) of monetizing options and other forms of compensation. The privacy details and granularity of the information revealed to the third party is deduced from analyzing the data and profiles of the user in relation to the products or similar products that the third party provides. The art also teaches that the user can stay anonymous to the SP (i.e., therefore, anonymous to the third party), and to be identified by a simple user ID or a user name (i.e., pseudonym), and if the user would like to stay anonymous, the SP must ensure that the user’s identity cannot be reconstructed based on the data the user .

Claim 14. 	Guilaume in view of Guha discloses the apparatus of claim 13,
Guilaume further discloses wherein the anonymized predicate data is indicative of at least one of an activity associated with a user within an area in which the sensor data was collected, and a classification of the user within the area (Parag. [0022], Parag. [0099], Parag. [0101], Parag. [0107], Parag. [0108], Parag. [0112], Parag. [0127], Parag. [0187], and Parag. [0236]; (The art teaches that the user can stay anonymous to the SP (i.e., therefore, anonymous to the third party), and to be identified by a simple user ID or a user name (i.e., pseudonym), and if the user would like to stay anonymous, the SP must ensure that the user’s identity cannot be reconstructed based on the data the user provided. Further, the art teaches that the SP generate a sub-profile based on the principal or main profile, where the user remains unknown to the third party, and the third party has only has access to the relevant information that the user is willing to share. The art teaches the sensor data are related to the user, and also to his or her environment (e.g., house). The sensor data is obtained by associating a device having an integrated sensor assembly including at least one sensor with the user. The sensor data is related to the user’s house such as room temperature, energy usage, and lights functioning. The art also teaches that the profile is a collection of profile entries, where each profile entry is classified into different categories or types depending on how the profile entries are constructed)).  

Claim 15. 	Guilaume discloses a method comprising: 
receiving sensor data from one or more nodes of a node network (Parag. [0035]; (The art teaches that the server obtains sensor data from a device (i.e., node) with an integrated sensory assembly operated according to a first sensor)); 
computing first and second predicate data based at least in part on the received sensor data (Parag. [0021] and Parag. [0035]; (The art teaches determining entry data for the at least one (i.e., more than one) profile entry (i.e., first and second entries are determined) based at least in part on the extracted feature, which is extracted from the sensor data obtained, and generate the profile entry to the user profile incorporating the determined entry data. The art also ;   
transmitting at least a first portion of the received sensor data and the first computed predicate data to a first third party application  (Parag. [0023], Parag. [0281-0283], and Fig. 34; (The art teaches transmitting the exchangeable profile to a third party, which is represented by an application running on a service provider server. The art also teaches establishing a value for a profile entry, and transmitting to third party A (i.e., first third party) and third party B exchangeable profiles extraction A (i.e., first portion) and B, respectively));  
transmitting at least a second portion of the received sensor data and the second computed predicate data to a second third party application (Parag. [0023], Parag. [0281-0282], and Fig. 34; (The art teaches transmitting the exchangeable profile to a third party, which is represented by an application running on a service provider server. The art also teaches establishing a value for a profile entry, and transmitting to third party A and third party B (i.e., second third party) exchangeable profiles extraction A and B (i.e., second portion), respectively));  
receiving additional data from at least one of the first and second third party applications responsive to at least one of the transmitted first and second portions of the received sensor data and at least one of the first and second computed predicate data (Parag. [0023], Parag. [0117], and Parag. [0281-0283]; (The art teaches transmitting the exchangeable profile to a third party and receive compensation (i.e., discounts, benefits, offers, etc.,) in return (i.e., receiving additional data from the third party)));  
generating a control signal based at least in part on the received sensor data, at least one of the first and second computed predicate data, and the received additional data from said at least one of the first and second third party applications (Parag. [0023], Parag. [0035], Parag. [0102], and Parag. [0104-0105]; (The art teaches that the server receives sensor data from the user; and the generated or updated profile information (i.e., profile entry based on sensor data and the compensation from the third party) is transmitted to the user. The third party provides the user with compensation based on the profile information provided by the service provide (server); (i.e., after generating the profile information with the additional data from the third party, such as offers and discounts, it is transmitted to the user (user associated with the ; and  
transmitting the control signal to at least one of the nodes of the node network (Parag. [0023], Parag. [0035], and Parag. [0104-0105]; (The art teaches that the server receives sensor data from the user; and the generated or updated profile information (i.e., profile entry based on sensor data and the compensation from the third party) is transmitted to the user (i.e., node) (i.e., after generating the profile information with the additional data from the third party, such as offers and discounts, it is transmitted to the user (user associated with the profile); transmitting the generated command (control signal) to a particular node, as consistent with the applicant’s definition))); 
51815-5		wherein the first and second computed predicate data are associated with respective first and second pseudonyms (Parag. [0017], Parag. [0023], Parag. [0099], Parag. [00132], Parag. [0160], Parag. [0166], Parag. [0281-0282], and Fig. 34; (The art teaches determining profile entries that depend on the extracted and determining entry data to be incorporated with profile entries when constructing the user profile. The art teaches transmitting the exchangeable profile to a third party, which is represented by an application running on a service provider server. The art also teaches establishing a value for a profile entry, and transmitting to third party A (i.e., first third party) and third party B (i.e., second third party) exchangeable profiles extraction A (i.e., first portion) and B (i.e., second portion), respectively. The art also teaches that the user stays anonymous (i.e., anonymous user ID) to the SP, which means that the sensor data should be anonymized or depersonalized (e.g. by associating the sensor data to an alternate identity of the real user). When the profile is constructed, the anonymization is done on an entry level (i.e., first and second entries))); and
wherein the method is performed by at least one processing device comprising a processor coupled to a memory (Parag. [0035]; (The art teaches a server for constructing a user profile having a processor implementing a profile module configured to determine at least one profile entry that depends at least in part on an extracted feature)).  
		Guilaume doesn’t explicitly disclose wherein the first and second computed predicate data are associated with respective first and second pseudonyms configured to prevent the first and second third party applications from combining the first and second portions of the sensor data to obtain designated information that a user has not permitted the first and second third party applications to access.
		However, Guha discloses that the first and second pseudonyms configured to prevent the first and second third party applications from combining the first and second portions of the sensor data to obtain designated information that a user has not permitted the first and second third party applications to access (Parag. [0035-0037]; (The art teaches that the combiner has access to pseudonyms and obscured user-attribute pairs, but is unable to ascertain the identity of the users or which user attributes are associated with a user.  Therefore, neither the matcher component 108 nor the combiner component 114 can individually learn which users are assigned which attributes)).
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Guilaume to incorporate the teaching of Guha. This would be convenient for performing attribute-based matching without allowing the service that performs the matching to learn of a link between an entity and an attribute (Parag. [0005]).
 
Claim 16 is taught by Guilaume in view of Guha as described for claim 9.

Claim 17 is taught by Guilaume in view of Guha as described for claim 11.

Claim 18. 	Guilaume discloses a computer program product comprising a non-transitory processor-readable storage medium having stored therein program code of one or more software programs (Parag. [0091]), wherein the program code when executed by at least one processing device causes said at least one processing device:   
to receive sensor data from one or more nodes of a node network (Parag. [0035]; (The art teaches that the server obtains sensor data from a device (i.e., node) with an integrated sensory assembly operated according to a first sensor)); 
to compute first and second predicate data based at least in part on the received sensor data (Parag. [0021] and Parag. [0035]; (The art teaches determining entry data for the at least one (i.e., more than one) profile entry (i.e., first and second entries are determined) based at least in part on the extracted feature, which is extracted from the sensor data obtained, and generate the profile entry to the user profile incorporating the determined entry data. The art also ;  
to transmit at least a first portion of the received sensor data and the first computed predicate data to a first third party application (Parag. [0023], Parag. [0281-0283], and Fig. 34; (The art teaches transmitting the exchangeable profile to a third party, which is represented by an application running on a service provider server. The art also teaches establishing a value for a profile entry, and transmitting to third party A (i.e., first third party) and third party B exchangeable profiles extraction A (i.e., first portion) and B, respectively));  
to transmit at least a second portion of the received sensor data and the second computed predicate data to a second third party application (Parag. [0023], Parag. [0281-0282], and Fig. 34; (The art teaches transmitting the exchangeable profile to a third party, which is represented by an application running on a service provider server. The art also teaches establishing a value for a profile entry, and transmitting to third party A and third party B (i.e., second third party) exchangeable profiles extraction A and B (i.e., second portion), respectively)); 61815-5  
to receive additional data from at least one of the first third party application and the second third party application responsive to at least one of the transmitted first and second portions of the received sensor data and at least one of the first and second computed predicate data (Parag. [0023], Parag. [0117], and Parag. [0281-0283]; (The art teaches transmitting the exchangeable profile to a third party and receive compensation (i.e., discounts, benefits, offers, etc.,) in return (i.e., receiving additional data from the third party)));  
to generate a control signal based at least in part on the received sensor data, at least one of the first and second computed predicate data, and the received additional data from said at least one of the first and second third party applications (Parag. [0023], Parag. [0035], Parag. [0102], and Parag. [0104-0105]; (The art teaches that the server receives sensor data from the user; and the generated or updated profile information (i.e., profile entry based on sensor data and the compensation from the third party) is transmitted to the user. The third party provides the user with compensation based on the profile information provided by the service provide (server); (i.e., after generating the profile information with the additional data from the third party, such as offers and discounts, it is transmitted to the user (user associated with the ; and 
to transmit the control signal to at least one of the nodes of the node network (Parag. [0023], Parag. [0035], and Parag. [0104-0105]; (The art teaches that the server receives sensor data from the user; and the generated or updated profile information (i.e., profile entry based on sensor data and the compensation from the third party) is transmitted to the user (i.e., node) (i.e., after generating the profile information with the additional data from the third party, such as offers and discounts, it is transmitted to the user (user associated with the profile); transmitting the generated command (control signal) to a particular node, as consistent with the applicant’s definition))). 
wherein the first and second computed predicate data are associated with respective first and second pseudonyms (Parag. [0017], Parag. [0023], Parag. [0099], Parag. [00132], Parag. [0160], Parag. [0166], Parag. [0281-0282], and Fig. 34; (The art teaches determining profile entries that depend on the extracted and determining entry data to be incorporated with profile entries when constructing the user profile. The art teaches transmitting the exchangeable profile to a third party, which is represented by an application running on a service provider server. The art also teaches establishing a value for a profile entry, and transmitting to third party A (i.e., first third party) and third party B (i.e., second third party) exchangeable profiles extraction A (i.e., first portion) and B (i.e., second portion), respectively. The art also teaches that the user stays anonymous (i.e., anonymous user ID) to the SP, which means that the sensor data should be anonymized or depersonalized (e.g. by associating the sensor data to an alternate identity of the real user). When the profile is constructed, the anonymization is done on an entry level (i.e., first and second entries))).   
		Guilaume doesn’t explicitly disclose wherein the first and second computed predicate data are associated with respective first and second pseudonyms configured to prevent the first and second third party applications from combining the first and second portions of the sensor data to obtain designated information that a user has not permitted the first and second third party applications to access.
		However, Guha discloses that the first and second pseudonyms configured to prevent the first and second third party applications from combining the first and second portions of the sensor data to obtain designated information that a user has not permitted the first and second third party applications to access (Parag. [0035-0037]; (The art teaches that the combiner has access to pseudonyms and obscured user-attribute pairs, but is unable to ascertain the identity of the users or which user attributes are associated with a user.  Therefore, neither the matcher component 108 nor the combiner component 114 can individually learn which users are assigned which attributes)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Guilaume to incorporate the teaching of Guha. This would be convenient for performing attribute-based matching without allowing the service that performs the matching to learn of a link between an entity and an attribute (Parag. [0005]).  

Claim 19 is taught by Guilaume in view of Guha as described for claim 9.

Claim 20 is taught by Guilaume in view of Guha as described for claim 11.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Guilaume et al. (Pub. No. US 2016/0277528), hereinafter Guilaume, in view of Guha et al. (Pub. No. US 2012/0311035), hereinafter Guha, and in view of Brickell (Pub. No. US 2018/0287802).

Claim 4. 	Guilaume in view of Guha discloses the apparatus of claim 3, 
Guilaume further discloses wherein at least one of the first and second third party application executes under a control of the trusted party (Parag. [0102], Parag. [0106], Parag. [0229], and Parag. [0281-0282]; (The art teaches that the service provider (i.e., trusted party) is the entity that controls and coordinates the service provided to the user. the third party subscribes to the service of the service provider, which builds and maintains database of the third party (i.e., under the control of the service provider). The art also teaches that the profile is managed as an asset where the privacy aspect and the value aspect should both be considered. The privacy and value aspect represent variables that are tuned and help to decide on how to manage the user profile; the privacy of the user is kept with respect to the third party while sharing the data with the service provider (i.e., the third party processes under the control of the service provider))).  
Guilaume doesn’t explicitly disclose wherein the third party application executes in a trusted processing environment.
 discloses wherein the third party application executes in a trusted processing environment (Parag. [0016]; (The art teaches a trusted third party operates within a trusted execution environment (i.e., the third party executes in a trusted processing environment, as consistent with the applicant’s definition))).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Guilaume to incorporate the teaching of Brickell. This would be convenient to provide an attestation of authenticity, validity, and/or integrity to a verifier, without exposing privacy-sensitive information of either the client platform or a user of the client platform (Parag. [0001]). 
	
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Guilaume et al. (Pub. No. US 2016/0277528), hereinafter Guilaume, in view of Guha et al. (Pub. No. US 2012/0311035), hereinafter Guha, and in view of Antonatos et al. (Pub. No. US 2019/0020477), hereinafter Antonatos.

Claim 5. 	Guilaume in view of Guha discloses the apparatus of claim 3,  
Guilaume further discloses wherein at least one of the first and second third party application execution is not under a control of the trusted party (Parag. [0136] and Parag. [0281-0282]; (The art teaches the third party can processes the data from the user without the service provider (i.e., trusted party) being involved; and the service provider can have direct access to the data at the third party with the permission of the user and in collaboration with the third party (i.e., the third party process is not under the control of the service provider))).
Guilaume doesn’t explicitly disclose wherein the third party application executes in a non-trusted processing environment.   
However, Antonatos discloses wherein the third party application executes in a non-trusted processing environment (Parag. [0046]; (The art teaches a non-trusted environment maintained and operated by a third party that is not the owner of the data stored in the environment (i.e., the third party operates in a non-trusted environment, as consistent with the applicant’s definition))).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Guilaume to incorporate the teaching of .

 Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Guilaume et al. (Pub. No. US 2016/0277528), hereinafter Guilaume, in view of Guha et al. (Pub. No. US 2012/0311035), hereinafter Guha, and in view of Hering et al. (Pub. No. US 2016/0343083), hereinafter Hering. 

Claim 21. 	Guilaume in view of Guha discloses the apparatus of claim 1,  
The combination doesn’t explicitly disclose wherein said at least one processing device is further configured: to identify a security risk associated with operation of one or more software programs of the first third party service provider in combination with one or more software programs of the second third party service provider; and 71815-5 to modify the first and second portions of the received sensor data transmitted to the first and second third party applications responsive to identifying the security risk.
		However, Hering discloses wherein said at least one processing device is further configured: to identify a security risk associated with operation of one or more software programs of the first third party service provider in combination with one or more software programs of the second third party service provider; and 71815-5to modify the first and second portions of the received sensor data transmitted to the first and second third party applications responsive to identifying the security risk (Parag. [0012]; (The art teaches receiving data from a sensor coupled to a computing device, identifying an event posing a risk to the computing device based on the sensor data, presenting an offer to insure the computing device to a user of the computing device, and modifying risk data based on the received sensor data)).
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Hering. This would be convenient to help to address issues related to protecting computing devices (Parag. [0002]). 


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
The art of Schwe et al. has been cited under PTO-892; however, it’s not being relied upon in this rejection. Schwed et al. disclose tenant data being received by a first microservice in a multitenant application. The tenant data is isolated from other tenant data in the first microservice and stored separately from other tenant data in a tenant database. The tenant data is anonymized in the first microservice and thereafter provided to a second microservice.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELBASST TALIOUA whose telephone number is (571)272-4061.  The examiner can normally be reached on Monday-Thursday 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/A.T./Examiner, Art Unit 2442          

/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442